Citation Nr: 1455081	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle condition, to include as secondary to the service-connected right knee condition.

2.  Entitlement to service connection for lack of feeling below the right knee, to include as secondary to the service-connected right knee and back conditions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a Travel Board hearing with the undersigned in July 2014.  A transcript is of record.  

In August 2014, after the most recent supplemental statement of the case, the Veteran submitted additional medical evidence accompanied by a waiver of his right to have that evidence considered initially by the RO.  The Board will therefore proceed with adjudication of the claim.  See 38 C.F.R. § 20.1304.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for lack of feeling below the right knee, to include as secondary to the service-connected right knee and back conditions, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his right ankle condition, diagnosed as right ankle instability, was caused by his service-connected right knee condition.


CONCLUSION OF LAW

The criteria for service connection for a right ankle condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his right ankle instability is caused by his service-connected right knee condition.  The Veteran has been service-connected for right knee anterior cruciate ligament deficiency and limitation of flexion.  At the Board hearing, the Veteran testified that his symptoms increased throughout the day and that "the knee pops out and then the ankle goes ahead and rolls."  At a November 2011 VA ankle examination, the examiner confirmed the Veteran's history of right ankle instability.

The Veteran submitted a letter from "Dr. H." in August 2014.  Dr. H. concluded that it was at least as likely as not that the Veteran's right ankle condition was due to his right knee problems because the Veteran's lack of an intact anterior cruciate ligament adversely affected his gait and resulted in his present symptomatology.  Dr. H. indicated that his opinion was based on his treatment of the Veteran, which included treatment for his right knee conditions, as well as a physical examination.

In the absence of a medical opinion that directly contradicts Dr. H's conclusion, the Board will resolve reasonable doubt in favor of the Veteran and grant entitlement to service connection for a right ankle condition as secondary to his service-connected right knee condition. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  The Board is granting in full the benefit sought on appeal with regard to the Veteran's claim for service connection for a right ankle disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for a right ankle condition, to include as secondary to the service-connected right knee condition, is granted, subject to the regulations governing the award of monetary benefits.  


REMAND

The Veteran asserts that his loss of feeling is secondary to his right knee issues - right knee anterior cruciate ligament deficiency and limitation of flexion.  At the July 2014 Board hearing, the Veteran also referenced his service-connected back condition as the possible etiology of his loss of feeling.  

The Veteran is competent to report observable symptoms based on his personal knowledge, such as numbness or loss of sensation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his last VA spine examination was in January 2010, at which time there were no findings of abnormal sensation in the right lower extremity.  However, considering he is service-connected for disc disease, there is a possibility he has developed neurological impairment which would account for the claimed loss of sensation below the right knee.  As such, the Board finds that a VA examination is necessary to determine the precise nature of any current neurological impairment.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the precise nature and etiology of any impairment manifested by loss of feeling below the right knee.  

The relevant medical records and a copy of this remand should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

If the examiner identifies impairment manifested by loss of feeling below the right knee, then the examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such a disability began during service or is otherwise linked to service, to include as secondary to his service-connected right knee and back conditions. 

In terms of secondary service connection, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the any diagnosed neurological impairment was (a) caused or (b) aggravated by his service-connected right knee and back conditions.

The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


